Citation Nr: 1610007	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  08-28 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a dog bite, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.

4.  Entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure.

6.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for bilateral eye disability, to include as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for a skin disability, to include as secondary to diabetes mellitus, type II or as due to herbicide exposure.

9.  Entitlement to service connection for bilateral pes planus.

10.  Entitlement to service connection for a bilateral knee disability, to include as secondary to bilateral pes planus.

13.  Entitlement to service connection for a bilateral leg disability, to include as secondary to bilateral pes planus.

14.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to bilateral pes planus.

15.  Entitlement to service connection for a psychiatric disability.  

16.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2006, July 2008, October 2008, October 2012, and December 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2014, the Veteran testified during a RO hearing before a Decision Review Officer.  He also testified before the undersigned Veterans Law Judge during a videoconference hearing in July 2015.  The transcripts of these proceedings are of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

In the decision below, the Board has granted reopening of the claims for service connection for residuals of dog bite, bilateral upper and lower extremities peripheral neuropathy, and a low back disorder.  The claims for service connection for diabetes mellitus and bilateral pes planus are granted herein.  The reopened claims and the remaining claims are addressed in the REMAND that follows the ORDER section of the decision below.







FINDINGS OF FACT

1.  The RO denied the claim for service connection for residuals of a dog bite in a December 1973 rating decision; the Veteran did not appeal this decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for residuals of a dog bite.

3.  In a May 1997 decision, the RO denied the claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities; the Veteran did not appeal this decision or submit any pertinent evidence within the appeal period.

4.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities.

5.  In a July 2000 rating decision, the RO denied reopening of the claim for service connection for a low back disability; the Veteran did not appeal the denial of the claim or submit any pertinent evidence within the appeal period.

6.  Evidence added to the record after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder.

7.  The Veteran was exposed to herbicides while serving on active duty at the Takhli Royal Thai Air Base (RTAFB) and subsequently developed diabetes mellitus, type II.

8.  Pes planus was not found on the Veteran's service entrance examination; chronic bilateral pes planus was present during service; the evidence does not clearly and unmistakably establish that the pes planus did not permanently increase in severity as a result of Veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a dog bite.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Service connection for the Veteran's diabetes mellitus is presumed on the basis of his exposure to herbicides in service.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  Bilateral pes planus was incurred in active service.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

A.  Residuals of Dog Bite and Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

In a December 1973 rating decision, the RO denied the Veteran's claim for service connection for residuals of a dog bite because the condition was not shown in the evidence then of record.  The RO acknowledged that the service treatment records showed treatment for a dog bite in 1973, but highlighted that the claimed condition was not noted at the time of his discharge or on a November 1973 VA examination.  

Similarly, the RO denied the claim for service connection for subacute peripheral neuropathy of the upper and lower extremities due to herbicide exposure in a May 1997 rating decision based on the absence of the claimed disorder having been shown in the service treatment records or post-service medical evidence.  

Although he was notified of the denials, the Veteran did not appeal the December 1973 or May 1997 rating decision or submit pertinent evidence during the respective appeal periods.

Evidence associated with the record since the expiration of the appeal period includes a September 2014 VA examination report reflecting current diagnoses of scars on the left calf and head related to the in-service dog bite.  The evidence also now includes an August 2015 private treatment record indicating the Veteran has peripheral neuropathy of the feet and July and August 2015 opinions from private physicians indicating the presence of peripheral neuropathy of the upper/lower extremities due to diabetes mellitus type, II (for which service-connection is granted below).  This evidence is not cumulative or redundant of the evidence previously of record.  In addition, the new evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection for residuals of a dog bite and peripheral neuropathy of the upper and lower extremities.  Therefore, it is new and material, and reopening the claims for entitlement to service connection for residuals of a dog bite and peripheral neuropathy of the bilateral upper and lower extremities is warranted.

B.  Low Back Disorder

In a July 2000 rating decision, the RO denied reopening of the claim for service connection for a low back disorder on the basis of new and material evidence having not been received.  At the time of that rating decision, the evidence included the Veteran's service treatment records showing treatment in July 1970 for an acute back strain, a November 1973 VA examination report reflecting X-ray findings of spondylosis of the lumbar spine, and private medical evidence showing treatment for a low back disorder from 1997.  Although the Veteran submitted medical evidence in an attempt to reopen the claim, the RO determined that this evidence was cumulative and redundant in nature and related primarily to recent medical findings.  The Veteran did not appeal the July 2000 denial or submit pertinent evidence during the appeal period.

Evidence received since the expiration of the appeal period includes the Veteran's July 2015 testimony of having experiencing back symptomatology ever since he sustained an in-service back injury.  His testimony asserting a continuity of symptomatology is not cumulative or redundant of the evidence previously of record.  In addition, the new evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disorder. Therefore, it is new and material, and reopening the claim of entitlement to service connection for a low back disorder is warranted.  

II.  Claims for Service Connection

A.  General Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Congenital or developmental defects are not diseases or injuries for VA compensation purposes. 38 C.F.R. § 3.303(c).

Veterans are presumed to be in sound medical condition at the time of entry into service except for defects actually noted when examined for entry into service.  This presumption of soundness can only be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, diabetes mellitus, type II shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(ii) requires that diabetes mellitus, type II, has become manifest to a degree of 10 percent or more at any time after service.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Diabetes Mellitus

The Veteran asserts that service connection is warranted for his diagnosed diabetes mellitus, type II, due to exposure to herbicides during his service in Thailand.

Medical evidence of record reflects a current diagnosis of diabetes mellitus from 2009, which has manifested to a compensable degree.  Thus, the central issue that the Board must address to resolve this claim is whether the Veteran was exposed to herbicides during his service in Thailand in order to award presumptive service connection for the disability.

VA's Compensation and Pension (C&P) Service has determined that special consideration of herbicide exposure on a factual or facts-found basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand bases when a veteran with service in Thailand during the Vietnam Era claims service connection for disability based on herbicide exposure.  See VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C; see also C&P Bulletin May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense (DoD) document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Such claimants must have served with the U.S. Air Force or Army in Thailand during the Vietnam Era at one of the RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang during the period from February 28, 1961, to May 7, 1975.  Additionally, such claimants must have performed duties as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise have served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.

Service personnel and treatment records confirm that the Veteran was stationed at Takhli RTAFB from October 1972 to at least June 1973.  His DD 214 lists his occupational specialty as an aircraft pneudraulics repairman.  The Veteran's service records do not clearly show that he was exposed to herbicides while on active duty.  However, in written statements and during his 2014 and 2015 hearing testimony, the Veteran reported that his duties as a hydraulic repairman while in Thailand required him to repair planes on the flight line, which he asserts was in close proximity to the perimeter of the base.  The Veteran claims that after herbicides were sprayed along the base perimeter, the flight line was covered with an oily residue due to blowing winds.  In support of these assertions, the Veteran submitted copies of photographs he claims show aircrafts on the flight line and buildings on base with what appears to be vegetation in close proximity.  He further contends that he was exposed to herbicides because he worked on aircrafts that had flown from Vietnam and that the water at Takhli RTAFB was contaminated with herbicides. 

Although the Veteran's service personnel records do not specifically confirm his service duties placed him in close proximity to the base perimeter of Takhli RTAFB, the various statements provided by the Veteran over the course of the claim have been consistent and the Board finds no reason to question his veracity.  Moreover, the copies of the photographs he provided tend to corroborate his assertions of having served in close proximity to areas of vegetation that were sprayed with herbicides along the base perimeter.

In sum, the evidence satisfactorily establishes that the Veteran was exposed to herbicides while serving at Takhli and that he manifested diabetes mellitus, type II to a compensable degree following his discharge from service.  Therefore, service connection is warranted for this disability on a presumptive basis.

C.  Bilateral Pes Planus

The Veteran seeks service connection for bilateral pes planus (flat feet), which he claims was aggravated during active duty because of the steel-toed boots he was required to wear and the physical demands of service.  In written statements and during the July 2015 hearing, the Veteran testified that although he did not seek medical treatment during service, he experienced bilateral foot pain during basic training and throughout his active service.  

Bilateral pes planus was noted on the May 1969 report of medical history completed by the Veteran at the time of his entrance onto active; however, he was not found to have pes planus on the service entrance examination.  Subsequent records show treatment for an ingrown toenail in September 1969 and January 1972.  The February 1973 separation physical examination report shows that examination of the feet was normal and notes the Veteran to have foot trouble in reference to his pes planus.  

During a July 2008 VA examination in response to the claim, the Veteran reported having foot pain from the beginning of service.  He stated that he was subjected to four cycles of basic training because he had difficulty running and could not keep up with the other members of his training group.  Following a physical examination and review of the evidence, the examiner highlighted that the Veteran's current flat feet disorder was noted at the time of his May 1969 enlistment and February 1973 separation examinations.  He determined that the Veteran's flat feet disorder was congenital.  The examiner noted that the records of the Veteran's basic training were not reviewed, but that if true, the Veteran's allegations of having undergone four cycles of basic training provided further proof that he had physical problems during service.  Given the Veteran's exposure to arduous training during four cycles of basic training, as compared to a single eight-week course, coupled with his known pes planus, the examiner opined it was more likely than not that the Veteran's condition while not caused by the excessive training would more likely than not have been aggravated.  

The Board notes that the presumption of soundness applies in this case because the Veteran was not found to have pes planus on the service entrance examination.  The service treatment records, the Veteran's statements, and the May 2008 VA examination report support a finding that the Veteran had chronic bilateral, acquired pes planus during service.  The Veteran's statements and the May 2008 VA examination report support the proposition that the pes planus was aggravated by the Veteran's active service.  None of the evidence establishes that the pes planus clearly and unmistakably was not aggravated by active duty.  Therefore, the Veteran is entitled to service connection for his bilateral pes planus.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for residuals of a dog bite is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for a low back disability is granted.

Service connection for diabetes mellitus, type II is granted.

Service connection for bilateral pes planus is granted.



REMAND

Additional development is needed with respect to the remaining claims on appeal.

Hypertension, Peripheral Neuropathy, Bilateral Eye Disability, and Skin Disability

The Veteran seeks service connection for hypertension, peripheral neuropathy of the upper and lower extremities, and bilateral eye disability, all of which he claims were caused or aggravated by his now service-connected diabetes mellitus.  Additionally, a May 2010 VA treatment record suggests that the Veteran's claimed skin disorder, currently diagnosed as urticaria and angioedema, may be related to the service-connected diabetes disability.   

The current medical evidence includes private medical opinions that support some of the claimed disorders the Veteran contends are secondary to his diabetes.  In support of his claims, the Veteran submitted a July 2015 opinion from private physician J.S. and an August 2015 opinion from private physician F.T. indicating that the Veteran's hypertension and bilateral peripheral neuropathy of the upper/lower extremities are due to aggravated by his diabetes mellitus.  An August 2015 opinion from a private optometrist is also of record and suggests that the claimed glaucoma and retinopathy disorders are due to or aggravated by the Veteran's diabetes.  However, the physicians' opinions are not supported by adequate rationale and do not take into account all pertinent evidence of record.  As the medical evidence lacks adequate etiological opinions for the Veteran's claimed hypertension, peripheral neuropathy and eye disorders, these claims must be remanded so that he may be afforded appropriate VA examinations to determine the etiology of these disorders.  

Bilateral Knee, Leg, and Ankle Disorders

Regarding the claims for service connection for bilateral knee, leg, and ankle disorders, the Veteran asserts that these disabilities were caused or aggravated by his now service-connected bilateral pes planus disability.  In support of these contentions, he submitted medical opinions dated in August 2015 from two private physicians who relate his bilateral knee, ankle and leg disorders to his bilateral flat feet.  The physicians, however, failed to provide the rationale for their opinions, thereby making the private opinions inadequate for adjudication purposes.  Thus, a remand is needed so that the Veteran may be afforded VA examinations to assess the nature and etiology of his claimed bilateral knee, bilateral leg, and bilateral ankle disorders.

Low Back Disorder

As for the reopened claim for service connection for a low back disorder, the medical evidence of record does not include an adequate etiological opinion that takes into account the Veteran's competent statement of having experienced low back symptomatology since the July 1970 treatment for an acute back strain documented in the service treatment records.  A remand is warranted to afford the Veteran an appropriate examination in order to obtain an etiological opinion for his low back.

Residuals of a Dog Bite 

The Veteran claims to have residual disability from a dog bite he incurred in April 1973 while on active duty.  Service treatment records reflect treatment for a puncture wound of his right foreleg in April 1973 caused by a dog bite.  These records do not reflect that the Veteran reported or was treated for any other injuries due to the incident.

Following a September 2014 VA examination, a VA examiner diagnosed the Veteran with a scar on the left medial calf from a dog bite and a scar on the head due to a fall from the dog bite.  In October 2014, the RO noted that the Veteran's service treatment records indicated he sustained a dog bite injury of the right leg and requested that the September 2014 VA examiner provide an opinion to clarify whether a right leg scar exists due to the in-service dog bite.  The VA examiner reiterated his previous opinion in an October 2014 addendum, and determined, after noting review of the April 1973 service treatment records, that the Veteran incurred a scar on his left leg from a dog bite during service in April 1973.  The Board highlights, however, that the examiner's opinion does not reconcile the April 1973 service treatment record documenting the Veteran's injury has having occurred on the right foreleg.  The examiner's failure in this regard calls into question the accuracy of his review of the evidence of record.  Moreover, the examiner also failed to provide any rationale to support the opinion linking the Veteran's residual head scar to the in-service incident.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the September 2014 and October 2014 VA opinions are inadequate for adjudication purposes, the Veteran must be afforded a new VA examination for this claim.  

Psychiatric Disability

The Veteran claims service connection is warranted for his psychiatric disorder due to his service in Thailand.  His service treatment records document his February 1971 and January 1972 reports of trouble sleeping, made prior to his service at Takhli RTAFB.  The medical evidence includes a June 2008 VA examiner's opinion that the Veteran's diagnosed major depression began in service.  However, this opinion, is based, at least in part, on the Veteran's report of having served in Vietnam, which is not verified by the evidence of record.  Moreover, the opinion does not address the Veteran's September 2008 report during a VA psychiatric consultation that his psychiatric symptoms were related to his retirement.  Although the Veteran underwent a second VA examination in March 2011, which did not result in a diagnosis of posttraumatic stress disorder (PTSD), the examiner did not provide an opinion as to whether the Veteran's major depression is etiologically related to service.  As the current VA examination reports are inadequate for adjudication purposes, a new VA examination is needed to determine whether the Veteran's current major depression is etiologically related to service.  Barr, 21 Vet. App. at 312.



Bilateral Hearing Loss 

During the July 2015 hearing before the Board, the Veteran testified that his bilateral hearing loss had worsened since he was last afforded a VA examination in September 2014.  Therefore, he must be afforded a new VA examination to assess the present severity of his service-connected bilateral hearing loss.

All Claims

While on remand, appropriate development to obtain all outstanding VA and private medical evidence pertinent to the claims should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, afford the Veteran examinations by a physician or physicians with sufficient expertise to determine the nature and etiology of the claimed hypertension, peripheral neuropathy of the lower extremities, peripheral neuropathy of the upper extremities, all acquired eye disorders present during the period of the claim and all acquired skin disorders present during the period of the claim.  All pertinent evidence of record must be made available and reviewed by the examiner(s).  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the appropriate examiner is asked to respond to the following:

(a)  Hypertension - the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension originated in or is otherwise etiologically related to service, and if not, an opinion as to whether the disorder was caused or permanently worsened by his service-connected diabetes mellitus, type II.  

(b) Peripheral neuropathy of the upper and lower extremities- for all findings of peripheral neuropathy of the upper AND lower extremities present during the period of the claims, the examiner should state an opinion with respect to whether there is a 50 percent or better probability that the disorder originated in or is otherwise etiologically related to service, to include in-service exposure to herbicides, and if not, an opinion as to whether there is a 50 percent or better probability the disorder was caused or permanently worsened by the Veteran's service-connected diabetes mellitus, type II. 

(c) For each acquired eye disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, and if not, an opinion as to whether there is a 50 percent or better probability that the disorder was caused or permanently worsened by his service-connected diabetes mellitus, type II.  

(d)  For each skin disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include in-service exposure to herbicides, and if not, an opinion as to whether there is a 50 percent or better probability the disorder was caused or permanently worsened by his service-connected diabetes mellitus, type II.  

In providing the requested opinions, the examiner(s) must consider the Veteran's statements regarding the onset and progression of the claimed disorders and his pertinent symptomatology and assume that he is a reliable historian.  The examiner(s) must also discuss and reconcile any conflicting medical evidence or opinions of record with regard to the claimed disorders.

A complete rationale for each proffered opinion must be provided.  If an examiner is unable to provide any required opinion, he or she should explain why.  

3.  The Veteran must also be afforded examinations by a physician or physicians with sufficient expertise to determine the nature and etiology of all low back, knee, leg, and ankle disorders present during the period of the claims.  All pertinent evidence of record must be made available and reviewed by the examiner(s).  Any indicated studies should be performed.

All low back, knee, leg, and ankle disorders present during the pendency of the claims should be identified by the appropriate examiner.  Based on the examination results and review of the evidence, the examiner(s) should opine whether there is a 50 percent or better probability that the identified disorder is etiologically related to the Veteran's active service, to include any pertinent symptomatology documented in the service treatment records, and if not, an opinion as to whether there is a 50 percent or better probability the disorder was caused or permanently worsened by his service-connected bilateral pes planus.  

In providing the requested opinions, the examiner(s) must consider the Veteran's statements regarding the onset and progression of the claimed disorders and his pertinent symptomatology and assume that he is a reliable historian.  The examiner(s) must also discuss and reconcile any conflicting medical evidence or opinions of record with regard to the claimed disorders.

A complete rationale for each proffered opinion must be provided.  If an examiner is unable to provide any required opinion, he or she should explain why.  

4.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise, other than the examiner who provided the September 2014 and October 2014 etiological opinions, to determine the nature and etiology of the claimed residuals of a dog bite.  All pertinent evidence of record must be made available to and reviewed by the examiner. Any indicated studies should be performed.  

Based upon a complete review of the record and the examination results, the examiner should identify all residuals of the dog bite that have been present during the period of the claim.  In particular, the examiner should opine whether there is a 50 percent or better probability that any pertinent scars identified during the period of the claim, to include the September 2014 diagnosed scars of the left leg and head, are related to the dog bite incident.  

The examiner must also reconcile any conflicting medical evidence or opinions of record.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  The Veteran must be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.

The examiner should state an opinion as to whether there is a 50 percent or better probability that PTSD has been present at any time during the period of the claim due to a confirmed in-service stressor.  The examiner should address in detail whether a confirmed in-service stressor supports a diagnosis of PTSD at any time during the period of the claim, whether the Veteran's symptoms relate to that in-service stressor, and whether the criteria for a diagnosis of PTSD are met.  If a diagnosis of PTSD is not made, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.

With respect to each additional acquired psychiatric disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.

The examiner must consider the Veteran's statements regarding the onset and progression of his psychiatric symptomatology and assume he is a reliable historian.  Also, the examiner must consider and reconcile any conflicting medical evidence or opinions of record.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

6.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's bilateral hearing loss disability.  All pertinent evidence of record should be made available to and reviewed by the examiner. Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should provide a full description of any effects the bilateral hearing loss disability may have on occupational functioning and daily activities.

7.  The RO or the AMC should also undertake any other development it determines to be warranted.

8.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


